GANTT, J.
Mandamus by relator for himself and as alleged assignee of four others, for salary, for himself as sergeant, and the others as policemen, aggregatT ing $14,568.78. The personal claim for relator was not allowed, but he was given a judgment for $11,977.14 on *402the assigned claims, and defendants appealed. The ■claimants had all fully served out their originally appointed terms, and were mere holdovers when they were dropped. This case therefore is controlled by the case of State ex rel. Rife v. Hawes, reported at page 360 of this volume. The judgment of the circuit court is reversed, and the writ quashed.
All concur.